                   Case 3:17-cv-05760-BHS Document 244-2 Filed 02/05/20 Page 1 of 2

                                                                                                     Filed
                                                                                              Secretary of State
                                                                                             State of Washington
                                                                                           Date Filed: 06/07/2019
                                                                                          Effective Date: 06/07/2019
                                                                                             UBI #: 604 072 137


ARTICLES OF DISSOLUTION

BUSINESS INFORMATION
Business Name:
SYKED ECU TUNING INCORPORATED
UBI Number:
604 072 137
Business Type:
WA PROFIT CORPORATION
Business Status:
VOLUNTARILY DISSOLVED
Principal Office Street Address:
1602 PT FOSDICK DR NW, GIG HARBOR, WA, 98335, UNITED STATES
Principal Office Mailing Address:
PO BOX 932, GIG HARBOR, WA, 98335-0932, UNITED STATES
Expiration Date:
12/31/2019
Jurisdiction:
UNITED STATES, WASHINGTON
Formation/Registration Date:
12/26/2016
Period of Duration:
PERPETUAL
Inactive Date:
06/07/2019
Nature of Business:
ANY LAWFUL PURPOSE, SOFTWARE DEVELOPMENT AND SALES COMPUTER DEVELOPMENT AND
SALES

EFFECTIVE DATE - VOLUNTARY DISSOLUTION
Effective Date:
06/07/2019


REVENUE CLEARANCE CERTIFICATE PROVIDED
Revenue Clearance Certificate Provided with filing? - Yes

DISSOLUTION APPROVAL

This document is a public record. For more information visit www.sos.wa.gov/corps   Work Order #: 2019060600294716 - 1
                                                                                             Received Date: 06/06/2019
                                                                                               Amount Received: $20.00
                    Case 3:17-cv-05760-BHS Document 244-2 Filed 02/05/20 Page 2 of 2

   Date Dissolution was approved :
   05/02/2019

Proposed by the Board of Directors and approved by the Shareholders pursuant to RCW 23B.14.020

RETURN ADDRESS FOR THIS FILING
Attention:
JOHN MARTINSON
Email:
SOFTWARE@SYKEDECUTUNING.COM
Address:
1602 POINT FOSDICK DR NW, GIG HARBOR, WA, 98335, UNITED STATES

DATE OF ADOPTION
Date of Adoption:
06/06/2019


UPLOAD ADDITIONAL DOCUMENTS
Name                                      Document Type
No Value Found.

EMAIL OPT-IN
     I hereby opt into receiving all notifications from the Secretary of State for this entity via email only. I acknowledge that I will no
longer receive paper notifications.

AUTHORIZED PERSON - STAFF CONSOLE
         Document is signed.
Person Type:
ENTITY
First Name:
JOHN
Last Name:
MARTINSON
Entity Name:
SYKED ECU TUNING INC
Title:
CFO




This document is a public record. For more information visit www.sos.wa.gov/corps                     Work Order #: 2019060600294716 - 1
                                                                                                               Received Date: 06/06/2019
                                                                                                                 Amount Received: $20.00
